UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 24F-2 Annual Notice of Securities Sold Pursuant to Rule 24F-2 1. Name and address of Issuer: AllianceBernstein International Growth Fund, Inc. 1345 Avenue of the Americas New York, New York 10105 2. The name of eachseriesor class of fundsforwhichthis Form is being filed (If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes): [ X ] 3. Investment Company Act File Number:811-08426 Securities Act File Number:33-76598 4 (a). Last day of fiscal year for which this notice is filed: June 30, 2011 4 (b). [] Check box if this Form is beingfiledlate(i.e.,more than 90 calendar days after the end of the issuer's fiscal year). (See Instruction A.2) 4
